DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Yu on 1 July 2022.

The application has been amended as follows: 
Claim 1 (canceled).  

Claim 2 (canceled).  

Claim 3 (currently amended): A method for adjusting steering angle of front wheels in an auto articulation operation that adjusts articulation angle between a first frame and a second frame of the work vehicle, the method for adjusting steering angle comprising: receiving a signal indicative of a percentage of [[a]] travel of a steering joystick; calculating a steering desired angle change partially based on the percentage of travel of the steering joystick; adding the steering desired angle change to a steering last desired angle which was a previous steering desired angle to obtain a steering desired angle; calculating a difference between a steering angle detected by a steering angle sensor and the steering desired angle to obtain an auto articulation steering error; and adjusting the steering angle by a steering actuator based on the auto articulation steering error; wherein calculating the steering desired angle change is based on a task rate, a total steering angle, and an auto articulation cycle time.  

Claim 4 (currently amended): The method for adjusting steering angle in the auto articulation operation of claim 3, wherein calculating the steering desired angle change is at least based on an angular velocity which is a portion of a pre-set full angular velocity, and the angular velocity is at least partially determined by the percentage of [[the]] travel of the steering joystick.  

Claim 5 (canceled).  

Claim 6 (currently amended): The method for adjusting steering angle in the auto articulation operation of the work vehicle of claim [[5]]3, wherein calculating the steering desired angle change comprises multiplying the percentage of travel of the steering joystick, the task rate, and the total steering angle and dividing by the auto articulation cycle time.  

Claim 7 (currently amended): The method for adjusting steering angle in the auto articulation operation of the work vehicle of claim [[5]]3, wherein the auto articulation operation includes a first mode and a second mode, and the auto articulation cycle time includes an auto articulation first mode cycle time corresponding to the first mode and an auto articulation second mode cycle time corresponding to the second mode.  

Claim 8 (original): The method for adjusting steering angle in the auto articulation operation of the work vehicle of claim 3, wherein the steering desired angle is the steering angle such that a value of the auto articulation steering error is zero to remain the steering angle when auto articulation is not activated resulting from the movement of an articulation joystick.  

Claim 9 (currently amended): The method for adjusting steering angle in the auto articulation operation of the work vehicle of claim 3, comprising: providing a lookup table, a value of which corresponding to the percentage of [[a]] travel of the steering joystick.  

Claim 10 (currently amended): The method for adjusting steering angle in the auto articulation operation of the work vehicle of claim 9, wherein calculating the steering desired angle change comprises multiplying the value of the lookup table, [[a]]the task rate, and [[a]]the total steering angle and dividing by an auto articulation cycle time.  

Claim 11 (currently amended): A method for adjusting steering angle of front wheels in an auto articulation operation that adjusts articulation angle between a first frame and a second frame of the work vehicle, the method for adjusting steering angle comprising: receiving a signal indicative of a percentage of travel of a steering joystick; calculating a steering desired angle change partially based on the percentage of travel of the steering joystick; adding the steering desired angle change to a steering last desired angle which was a previous steering desired angle to obtain a steering desired angle; calculating a difference between a steering angle detected by a steering angle sensor and the steering desired angle to obtain an auto articulation steering error; adjusting the steering angle by a steering actuator based on the auto articulation steering error; and providing a lookup table, a value of which corresponding to the percentage of travel of the steering joystick; wherein calculating the steering desired angle change comprises multiplying the value of the lookup table, task rate, and a pre-set full angular velocity.  

Claim 12 (currently amended): A method for adjusting steering angle in an auto articulation operation of a work vehicle, comprising: receiving a signal indicative of a percentage of [[a]] travel of a steering joystick; providing a lookup table, a value of which corresponding to the percentage of [[a]] travel of the steering joystick; selecting one of a first mode and a second mode of auto articulation operation, wherein the lookup table includes a first lookup table corresponding to the first mode and a second lookup table corresponding to the second mode; calculating the steering desired angle change is partially based on a value of one of the first lookup table and the second lookup table and the percentage of travel of the steering joystick; adding the steering desired angle change to a steering last desired angle which was a previous steering desired angle to obtain a steering desired angle; calculating a difference between a steering angle detected by a steering angle sensor and the steering desired angle to obtain an auto articulation steering error; adjusting the steering angle by a steering actuator based on the auto articulation steering error.  

Claim 13 (currently amended): A method for adjusting articulation angle between a first frame and a second frame of a work vehicle in an auto articulation operation of the work vehicle, comprising: calculating an articulation desired angle change via a steering desired angle change divided by the auto articulation steering ratio, the steering desired angle change at least based on a percentage of [[a]] travel of a steering joystick, wherein the steering desired angle change is  based on a task rate, a total steering angle, and an auto articulation cycle time; adding the articulation desired angle change to an articulation last desired angle which was a previous articulation desired angle to obtain an articulation desired angle; calculating a difference between an articulation angle detected by an articulation angle sensor and the articulation desired angle to obtain an auto-articulation articulation error; and adjusting the articulation angle by an articulation actuator based on the auto-articulation articulation error.  

Claim 14 (currently amended): The method for adjusting articulation angle in the auto articulation operation of the work vehicle of claim 13, wherein the steering desired angle change is at least partially based on an angular velocity which is a portion of a pre-set full angular velocity, and the angular velocity is at least partially determined by the percentage of [[the]] travel of the steering joystick.  

Claim 15 (canceled).  

Claim 16 (original): The method for adjusting articulation angle in the auto articulation operation of the work vehicle of claim 13, wherein the steering desired angle change is calculated by multiplying the percentage of travel of the steering joystick, the task rate, and the total steering angle and dividing by the auto articulation cycle time.  

Claim 17 (currently amended): The method for adjusting articulation angle in the auto articulation operation of the work vehicle of claim [[15]]13, wherein the auto articulation operation includes a first mode and a second mode, and the auto articulation cycle time includes an auto articulation first mode cycle time corresponding to the first mode and an auto articulation second mode cycle time corresponding to the second mode.  

Claim 18 (original): The method for adjusting articulation angle in the auto articulation operation of the work vehicle of claim 13, wherein the auto articulation operation includes a first mode and a second mode, and the auto articulation steering ratio includes an auto articulation first mode steering ratio corresponding to the first mode and an auto articulation second mode steering ratio corresponding to the second mode.  

Claim 19 (original): The method for adjusting articulation angle in the auto articulation operation of the work vehicle of claim 13, comprising: determining allowing the articulation angle to change when an absolute value of a steering desired angle which is a sum of the steering desired angle change and a previous steering desired angle is smaller than a maximum steering angle of the work vehicle.  

Claim 20 (original): The method for adjusting articulation angle in the auto articulation operation of the work vehicle of claim 13, comprising: determining allowing the articulation angle to change when the absolute value of the steering desired angle which is a sum of the steering desired angle change and a previous steering desired angle is more than a steering angle deadband.  

Claim 21 (original): The method for adjusting articulation angle in the auto articulation operation of the work vehicle of claim 20, wherein the steering angle deadband is less than a predefined degrees.  

Claim 22 (currently amended): The method for adjusting articulation angle in the auto articulation operation of the work vehicle of claim 13, comprising: determining allowing the articulation angle to change when the percentage of travel of the steering joystick is more than a pre-set threshold.  

Claim 23 (current/y amended): An auto articulation system of a work vehicle, comprising: a body having a first frame and a second frame configured to articulate relative to one another by an articulation actuator; a ground engaging apparatus coupled to the body and configured to steer relative to the body by a steering actuator; a steering joystick coupled to the body; at least one controller configured to: receive a signal indicative of a percentage of [[a]] travel of the steering joystick; calculate a steering desired angle change partially based on the percentage of travel of the steering joystick, wherein the steering desired angle change is based on a task rate, a total steering angle, and an auto articulation cycle time; add the steering desired angle change to a steering last desired angle which was a previous steering desired angle to obtain a steering desired angle of the ground engaging apparatus; calculate an articulation desired angle change via the steering desired angle change divided by the auto articulation steering ratio; add the articulation desired angle change to an articulation last desired angle which was a previous articulation desired angle to obtain an articulation desired angle; calculate a difference between an articulation angle detected by an articulation angle sensor and the articulation desired angle to obtain an auto-articulation articulation error; and adjust the articulation angle by transmitting a signal indicative of an articulation command to the articulation actuator based on the auto-articulation articulation error.  

Claim 24 (new): A method for adjusting articulation angle between a first frame and a second frame of a work vehicle in an auto articulation operation of the work vehicle, comprising: receiving a signal indicative of a percentage of travel of a steering joystick; providing a lookup table, a value of which corresponding to the percentage of travel of the steering joystick; selecting one of a first mode and a second mode of auto articulation operation, wherein the lookup table includes a first lookup table corresponding to the first mode and a second lookup table corresponding to the second mode; Reply dated June 23, 2022 (in reply to Final Office Action mailed April 25, 2022) calculating the steering desired angle change is partially based on a value of one of the first lookup table and the second lookup table and the percentage of travel of the steering joystick; calculating an articulation desired angle change via the steering desired angle change divided by the auto articulation steering ratio; adding the articulation desired angle change to an articulation last desired angle which was a previous articulation desired angle to obtain an articulation desired angle; calculating a difference between an articulation angle detected by an articulation angle sensor and the articulation desired angle to obtain an auto-articulation articulation error; and adjusting the articulation angle by an articulation actuator based on the auto-articulation articulation error.   


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Most prominent independent claims are 3 and 12. 
Claim 3 recites elements of: A method for adjusting steering angle of front wheels in an auto articulation operation that adjusts articulation angle between a first frame and a second frame of the work vehicle, the method for adjusting steering angle comprising: receiving a signal indicative of a percentage of travel of a steering joystick; calculating a steering desired angle change partially based on the percentage of travel of the steering joystick; adding the steering desired angle change to a steering last desired angle which was a previous steering desired angle to obtain a steering desired angle; calculating a difference between a steering angle detected by a steering angle sensor and the steering desired angle to obtain an auto articulation steering error; and adjusting the steering angle by a steering actuator based on the auto articulation steering error; wherein calculating the steering desired angle change is based on a task rate, a total steering angle, and an auto articulation cycle time.
Claim 12 recites element of: A method for adjusting steering angle in an auto articulation operation of a work vehicle, comprising: receiving a signal indicative of a percentage of travel of a steering joystick; providing a lookup table, a value of which corresponding to the percentage of travel of the steering joystick; selecting one of a first mode and a second mode of auto articulation operation, wherein the lookup table includes a first lookup table corresponding to the first mode and a second lookup table corresponding to the second mode; calculating the steering desired angle change is partially based on a value of one of the first lookup table and the second lookup table and the percentage of travel of the steering joystick; adding the steering desired angle change to a steering last desired angle which was a previous steering desired angle to obtain a steering desired angle; calculating a difference between a steering angle detected by a steering angle sensor and the steering desired angle to obtain an auto articulation steering error; adjusting the steering angle by a steering actuator based on the auto articulation steering error.
The most remarkable prior arts are Sharma et al. (US 9234331), Sharma et al. (Hereinafter Sharma B)(US 2015/0259882), Kryptos et al. (US 5375059), and Ge (US 2018/0118256).
Sharma et al. is directed to An articulation control system for a machine may include an actual steering sensor configured to provide a signal indicative of an actual steering angle, a timer configured to provide a signal indicative of an elapsed predetermined period of time, and a controller in communication with the actual steering sensor and the timer. The controller may be configured to regulate automatic articulation to zero based on signals received from the actual steering sensor and the timer.
Sharma et al., however, does not teach element of: calculating a steering desired angle change partially based on the percentage of travel of the steering joystick; adding the steering desired angle change to a steering last desired angle which was a previous steering desired angle to obtain a steering desired angle; calculating a difference between a steering angle detected by a steering angle sensor and the steering desired angle to obtain an auto articulation steering error; and herein calculating the steering desired angle change is based on a task rate, a total steering angle, and an auto articulation cycle time.
Sharma B is directed to: an controller uses one of several transfer curves to map steering angle of an articulated machine to articulation angle. Because an articulated machine may have a range of steering angles that is much greater than the range of articulation angles, the controller uses one of several techniques to map the full range of steering angles to the full range of articulation angles. One technique involves multiple non-zero slope regions, another technique uses a less than one-to-one linear transfer function of steering angle to articulation angle.
Sharma B does not teach element of: providing a lookup table, a value of which corresponding to the percentage of travel of the steering joystick; selecting one of a first mode and a second mode of auto articulation operation, wherein the lookup table includes a first lookup table corresponding to the first mode and a second lookup table corresponding to the second mode; and wherein calculating the steering desired angle change is based on a task rate, a total steering angle, and an auto articulation cycle time.
Kryptos et al. is directed to systems and methods allow for the accurate determination of the terrestrial position of an autonomous vehicle in real time. A first position estimate of the vehicle 102 is derived from satellites of a global positioning system and/or a pseudolite(s). The pseudolite(s) may be used exclusively when the satellites are not in the view of the vehicle. A second position estimate is derived from an inertial reference unit and/or a vehicle odometer. The first and second position estimates are combined and filtered using novel techniques to derive a more accurate third position estimate of the vehicle's position. Accordingly, accurate autonomous navigation of the vehicle can be effectuated using the third position estimate.
Kryptos does not teach element of: receiving a signal indicative of a percentage of travel of a steering joystick; calculating a steering desired angle change partially based on the percentage of travel of the steering joystick; adding the steering desired angle change to a steering last desired angle which was a previous steering desired angle to obtain a steering desired angle; receiving a signal indicative of a percentage of travel of a steering joystick; providing a lookup table, a value of which corresponding to the percentage of travel of the steering joystick; selecting one of a first mode and a second mode of auto articulation operation, wherein the lookup table includes a first lookup table corresponding to the first mode and a second lookup table corresponding to the second mode; wherein calculating the steering desired angle change is based on a task rate, a total steering angle, and an auto articulation cycle time.
Ge is directed to a control system for a steering a work machine is disclosed. The control system may include a steering input device configured to steer a lead machine module and an articulation module disposed between the lead machine module and a trailing machine module. The control system may further include a first articulation cylinder and a second articulation cylinder configured to actuate between a first and second cylinder first position and a first and second cylinder second position. Furthermore, an electronic controller in communication with the first and second articulation cylinders and programmed to transmit a control signal such that the first actuation cylinder actuates between the first actuation cylinder first position and the first actuation cylinder second position and the second actuation cylinder actuates between the second actuation cylinder first position and the second actuation cylinder second position.
Ge does not teach elements of: eceiving a signal indicative of a percentage of travel of a steering joystick; calculating a steering desired angle change partially based on the percentage of travel of the steering joystick; adding the steering desired angle change to a steering last desired angle which was a previous steering desired angle to obtain a steering desired angle; receiving a signal indicative of a percentage of travel of a steering joystick; providing a lookup table, a value of which corresponding to the percentage of travel of the steering joystick; selecting one of a first mode and a second mode of auto articulation operation, wherein the lookup table includes a first lookup table corresponding to the first mode and a second lookup table corresponding to the second mode; wherein calculating the steering desired angle change is based on a task rate, a total steering angle, and an auto articulation cycle time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662